DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending in the application.

Response to Arguments
Regarding Specification Objections (see Applicant’s Remarks Page 4) – There are currently no Objections for the Specification.
Regarding the previous § 112(b) rejections for indefiniteness (see Applicant’s Remarks Page 5) – Claims 1, 2, and 10 were amended.  Applicant persuasively argued that the rejections under § 112(b) should be removed.  This is done below.
Regarding the art rejections (see Applicant’s Remarks Pages 5-8) – Applicant's arguments filed Apr. 8, 2021 have been fully considered but they are not persuasive.
Claims 1 and 10 are rejected under § 103 over Vo et al., in view of Brigano et al. (see Rejection for Claims 1 and 10 below).  Claims 1 and 10 follow.
Claim 1.  A method of making a filter media for removing arsenic from water, said method comprising:
impregnating activated carbon with iron to form iron-impregnated activated carbon;
after first impregnating said active carbon with iron to form said iron-impregnated activated carbon, then physically blending said iron-impregnated activated carbon with titanium (IV) oxide and a polymeric binder to form a homogeneous material of iron-impregnated activated carbon blended with titanium (IV) oxide and said polymeric binder; and
forming a filter media block of said homogeneous material of iron-impregnated activated carbon blended with titanium (IV) oxide and said polymeric binder;
the filter block capable of removing arsenic from water.

Claim 10.  A filter media for removing arsenic (As) from water comprising:
activated carbon impregnated with iron; and
granular crystalline titanium oxide (TiO2) (anatase),
the activated carbon impregnated with iron and the granular crystalline titanium oxide (TiO2) (anatase) capable of removing arsenic (As) from water during filtering.

Claim 1 recites an order to the method steps.  In the Rejection for Claim 1, the order is addressed as follows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run the order of steps as claimed, i.e.,
impregnating activated carbon with iron . . . 
after . . . impregnating . . . then physically blending said iron-impregnated activated carbon with titanium . . . and a polymeric binder . . .

since to do otherwise would potentially cause the titanium and/or polymeric binder materials to interfere with the impregnating step – and also since Vo et al. discloses a filter media, i.e. porous media, where activated carbon has incorporated iron and titanium, the iron incorporated by impregnation, and the titanium incorporated by dispersion, i.e. physical blending.
1.  An adsorbent for removing cations of a heavy metal from a medium surrounding said adsorbent, said adsorbent comprising a porous media selected from the group consisting of activated carbon, zeolites, activated alumina, ion exchange resins, zirconia, porous silica and combinations thereof, and has incorporated therein at least one oxygen-containing compound of at least one metal selected from the group consisting of iron, copper, aluminum, zirconium, titanium and combinations thereof.
2.  The adsorbent according to claim 1, wherein said at least one oxygen-containing compound of said at least one metal is incorporated into said porous carbon by a method selected from the group consisting of impregnation and dispersion within said adsorbent.

(See Vo et al. Page 6, Claims 1-2)


Regarding Claim 1, Applicant argues that Vo et al. does not disclose the order of the steps at Vo et al. [0026] because, “Vo teaches ‘pulverizing a carbonaceous material, a binder, and at least one compound of a metal selected from the group consisting of iron, copper, aluminum, zirconium, titanium and combinations thereof’” – and further argues, “Vo either uses iron alone, titanium alone, or combines them in a single impregnation step or dispersion step.  Vo does not blend titanium into an already established iron-impregnated activated carbon.”  (See Applicant’s Remarks Pages 5-7)
These arguments are unpersuasive because Vo et al. discloses 
impregnating activated carbon with iron . . . 
after . . . impregnating . . . then physically blending said iron-impregnated activated carbon with titanium . . . and a polymeric binder . . . 

at Page 6, Claims 1 and 2, shown above.  Claim 2 clearly sets forth that “impregnation” and “dispersion” (i.e. the disclosed physical blending) are two different steps – and that each of the “at least one metals” either “impregnation” or “dispersion.”  In other words, Vo et al. discloses a filter media, i.e. porous media, where activated carbon has incorporated iron and titanium, the iron incorporated by impregnation, and the titanium incorporated by dispersion, i.e. physical blending – unlike Applicant is arguing.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run the order of steps as claimed, i.e.,
impregnating activated carbon with iron . . . 
after . . . impregnating . . . then physically blending said iron-impregnated activated carbon with titanium . . . and a polymeric binder . . .

since to do otherwise would potentially cause the titanium and/or polymeric binder materials to interfere with the impregnating step – and also since Vo et al. discloses a filter media, i.e. porous media, where activated carbon has incorporated iron and titanium, the iron incorporated by impregnation, and the titanium incorporated by dispersion, i.e. physical blending, as discussed in the preceding paragraph.
Vo et al. is relevant as prior art for all it contains, not just Paragraph [0026] of Vo et al. that Applicant is arguing constitutes the whole of Vo et al.’s disclosure.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
These arguments are also unpersuasive because Vo et al., in view of Brigano et al., disclose Claim 1, including the limitations under discussion (see Rejection for Claim 1 below).

Applicant mentions Applicant’s declaration, filed Aug. 5, 2020, but makes no arguments regarding it.  As such, the Examiner’s response to the declaration remains as stated in the Office Action dated Jan. 8, 2021.  (See Applicant’s Remarks Page 7)

Applicant sets forth arguments of non-obvious, unexpected results (see Pages 7-8).  Applicant argues that unexpectedly, “the blend works better than either iron-impregnated carbon by itself or the METSORB® (the titanium (IV) oxide-containing filter media) by itself.”  For support of this position, Applicant compares the Meng et al. data point of arsenic being reduced from 50 mg/L to 9.1 mg/L (50,000 ppb to 9,100 ppb) using one type of titanium in one type of test (see Meng et al. [0058] and Table 1) – to the Original Disclosure’s data points showing “a reduction from 50 ppb to significantly less than 10 ppb” using another type of titanium in another type of test and references the Original Disclosure, Figure 1, line 18 data, and [0043].  For support of this position, Applicant also references the Original Disclosure at [0037].
These arguments are unpersuasive because there is no scientific data or evidence on the record that supports Applicant’s position that there are unexpected results, i.e. “the blend works better than either iron-impregnated carbon by itself or the METSORB® (the titanium (IV) oxide-containing filter media) by itself.”  Regarding Applicant’s proffered data – As Applicant points out, the Meng et al. data point is for one type of titanium and Applicant’s data point is a blend of another type of titanium and iron-impregnated carbon, and thus, the two data points are not comparable.  Regarding Applicant’s reference to the Original Disclosure [0037] – As Applicant points out, the Original Disclosure at [0037] states:
[0037] The results showed that the iron modified carbon blended with 30% Metsorb® (i.e., filtration media 70% activated carbon impregnated with iron, and 30% Metsorb®, by weight) was able to achieve the significantly higher capacity as compared to that by individual Fe-AC or Metsorb® alone.  The same formulation of the carbon and Metsorb® is used to make a solid block carbon filter, and tested for arsenic and lead reduction in the water stream. The results indicated that the impregnated iron activated carbon treated with Metsorb@ is one of the suitable adsorbents which can be used for the removal of arsenic and other metal contaminated waters for point-of-use (POU) drinking water systems.

There is no further discussion beyond Paragraph [0037] and nothing in the figures to support the “unexpected results” that Applicant is arguing.
These arguments are also unpersuasive because Brigano et al. is referenced for the titanium type, not Meng et al. as Applicant appears to be arguing (see Rejections for Claims 1 and 10 below).

Claim 8 is rejected under § 103 over Vo et al., in view of Brigano et al., in view of Meng et al. (see Rejection for Claim 8 below).  Claim 8 follows.


Regarding Claim 8, Applicant argues that “when more titanium oxide was added, it resulted in filter clogging. Thus, the stated quantities represent an optimum concentration between performance and block flow rate,” (see Applicant’s Remarks Page 8).
These arguments are unpersuasive because there is no argument to respond to.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant’s arguments do not comply with 37 CFR 1.111(c)  because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited. Further, they do not show how the amendments avoid such references.
These arguments are also unpersuasive because Vo et al., in view of Brigano et al., disclose Claim 8, including the limitations under discussion (see Rejection for Claim 8 below).

Claim 10 is rejected under § 103 over Vo et al., in view of Brigano et al. (see Rejection for Claim 10 below).  Claim 10 follows.
Claim 10.  A filter media for removing arsenic (As) from water comprising:
activated carbon impregnated with iron; and
granular crystalline titanium oxide (TiO2) (anatase),
the activated carbon impregnated with iron and the granular crystalline titanium oxide (TiO2) (anatase) capable of removing arsenic (As) from water during filtering.

Regarding Claim 10, Applicant argues that “METSORB® HMR can be provided in powdered or granular form. (Brigano only utilizes a powdered form.) Applicant has limited claim 10 to the granular form of Metsorb® to distinguish further over Brigano.”  (See Applicant’s Remarks Page 8)
These arguments are unpersuasive because the Original Disclosure does not support Applicant’s position that the term “granular” has a definition.  In fact, the Original Disclosure never uses the term “granular.”  As such, plain English governs the interpretation of the term “granular.”
These arguments are also unpersuasive because the powdered form of Metsorb® is granular, i.e. in the form of small grains or particles.
These arguments are also unpersuasive because Vo et al., in view of Brigano et al., disclose Claim 10, including the limitations under discussion (see Rejection for Claim 10 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The term “consisting of” is being interpreted per the MPEP guidance that follows.
The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith”). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit “consisting of” claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step.
When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.” Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer “selected from the group consisting of” specific resins is closed to resins other than those listed). However, the “consisting of” phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue “related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to “a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity,” the court stated that the use of “consists” in the body of the claims did not limit the open-ended “comprising” language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase “consists” did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that “the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s].” Id. at 1256, 73 USPQ2d at 1366.).  (See MPEP 2111.03(II))


Claim Rejections - 35 USC § 112
Claims 1, 2, and 10 were amended.  The previous rejections under § 112(b) for indefiniteness are withdrawn from Claims 1-13.  For the reasoning, see the “Response to Arguments” section above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US-20050247635-A1, Nov. 10, 2005), in view of Brigano et al. (US-20100307968-A1, Dec. 9, 2010). Vo et al., in view of Brigano et al., are hereinafter known as the Combination.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 1-7 and 9 – Vo et al. discloses a method (Title, Abstract) of making a filter media (“producing absorbents and using absorbents,” as stated in the Title, where the absorbents, i.e. the iron impregnated carbon is “placed in a ‘9”x2.5”’ filter cartridge, such as used for household water purification” and tested, as stated at [0029], lines 1-5) for removing arsenic from water (see [0018], particularly line 9; and [0042] to [0043], line 2), said method comprising:
impregnating activated carbon with iron to form iron-impregnated activated carbon ([0028]);
after first impregnating said active carbon with iron to form said iron-impregnated activated carbon (see obvious statement below), then physically blending (the “dispersing” part of the “impregnating and/or dispersing” step disclosed at [0014]-[0015]) said iron-impregnated activated carbon with titanium (IV) oxide (“titanium” is “incorporated into the carbon adsorbent by . . . impregnating and/or dispersing said metal(s) in the carbon adsorbent,” see [0014]-[0015]) and a polymeric binder (polymeric binder disclosed at [0026], lines 13-24, in light of [0022], particularly lines 7-8, i.e. the binder being polymeric so that it becomes a part of the “suitable carbon absorbent,” see [0022], particularly lines 7-8, during the processing described at [0026], lines 13-24) to form a homogeneous material (homogeneous material is “said adsorbent” a [0026], lines 13-24, i.e. “said suitable carbon adsorbent” made of “a variety of starting carbonaceous materials” at [0022], particularly lines 1-3) of iron-impregnated activated carbon blended with titanium (IV) oxide and said polymeric binder; and
forming a filter media block (“the adsorbent is in the form of . . . [a] block,” see [0022]) of said homogeneous material (homogeneous material is “said adsorbent” at [0026], lines 13-24, i.e. “said suitable carbon adsorbent” made of “a variety of starting carbonaceous materials” at [0022], particularly lines 1-3) of iron-impregnated activated carbon blended (formed per [0028]) with titanium (IV) oxide (“titanium” that is dispersed in the carbon adsorbent formed per [0028], as discussed at [0014]-[0015] where the iron is impregnated into the activated carbon adsorbent and the titanium is dispersed in the activated carbon adsorbent) and said polymeric binder (polymeric binder disclosed at .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to run the order of steps as claimed, i.e.,
impregnating activated carbon with iron . . . 
after . . . impregnating . . . then physically blending said iron-impregnated activated carbon with titanium . . . and a polymeric binder . . .

since to do otherwise would potentially cause the titanium and/or polymeric binder materials to interfere with the impregnating step – and also since Vo et al. discloses a filter media, i.e. porous media, where activated carbon has incorporated iron and titanium, the iron incorporated by impregnation, and the titanium incorporated by dispersion, i.e. physical blending.
1.  An adsorbent for removing cations of a heavy metal from a medium surrounding said adsorbent, said adsorbent comprising a porous media selected from the group consisting of activated carbon, zeolites, activated alumina, ion exchange resins, zirconia, porous silica and combinations thereof, and has incorporated therein at least one oxygen-containing compound of at least one metal selected from the group consisting of iron, copper, aluminum, zirconium, titanium and combinations thereof.
2.  The adsorbent according to claim 1, wherein said at least one oxygen-containing compound of said at least one metal is incorporated into said porous carbon by a method selected from the group consisting of impregnation and dispersion within said adsorbent.
(See Vo et al. Page 6, Claims 1-2)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide a binder that is polymeric, i.e.:
a polymeric binder,
because the binder being polymeric, allows it to become a part of the “suitable carbon absorbent” (see Vo et al. [0022], particularly lines 7-8), during the processing (see Vo et al. [0026], lines 13-24) and also while making the filter media block (“the adsorbent is in the form of . . . [a] block,” see Vo et al. [0022]).
Vo et al. discloses the claimed method except that the “titanium” is not specifically taught as being titanium (IV) oxide, i.e. titanium dioxide, as recited.
Brigano et al. discloses a filter media block of activated carbon to adsorb arsenic. (See Brigano et al. Title; and Abstract)  Brigano et al. further teaches the activated carbon includes an additive that is an “arsenic adsorbent,” with one such arsenic adsorbent being “Titanium Dioxide media.” (See Brigano et al. [0030] and [0045]) Brigano et al. further teaches:


One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Vo et al. method to substitute the Vo et al. titanium for the titanium (IV) oxide, i.e. the Metsorb® titanium dioxide taught by Brigano et al., or to add the Metsorb® titanium dioxide taught by Brigano et al. to the Vo et al. filter media block, since Brigano et al. teaches that the Metsorb® titanium dioxide (the disclosed titanium (IV) oxide) “has been conclusively found to substantially reduce the arsenic,” “is the preferred additive for extruded carbon block,” and “is currently favored as the additive of choice” – and these advantages aid Vo et al.’s effort to remove arsenic from water using titanium dispersed in an iron-impregnated activated carbon filter media block (“the adsorbent is in the form of . . . [a] block,” see Vo et al. [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when Metsorb® titanium dioxide, as taught by Brigano et al., is added to the Vo et al. filter media block,
the filter block is capable of removing arsenic from water,
since Brigano et al. states at [0046], that the Metsorb® titanium dioxide (the disclosed titanium (IV) oxide) “has been conclusively found to substantially reduce the arsenic,” “is the preferred additive for extruded carbon block,” and “is currently favored as the additive of choice” (see Brigano et al. [0046]).
Additional Disclosures Include:
Claim 2 – The Combination discloses the method of Claim 1 wherein said impregnating step consists of modifying the surface of said activated carbon (“activated carbon”) using a wet impregnation process (“To prepare an iron impregnated carbon, . . . ” see Vo et al. [0028]) with an iron salt solution of anhydrous ferric chloride, deionized water, and NaOH (see Vo et al. [0028], which meets the “consists of” language, as discussed in the Claim Interpretation section above); to form iron-impregnated activated carbon (“To prepare iron impregnated carbon . . .” (see Vo et al. [0028]).
Claim 3 – The Combination discloses the method of Claim 2 including: preparing said iron salt solution by dissolving ferric chloride anhydrous FeCl3 and NaOH in deionized water (see Vo et al. [0028], lines 1-3 and 8-10); and treating said activated carbon with said iron salt solution, by 
Claim 4 – The Combination discloses the method of Claim 3, but does not teach wherein said activated carbon comprises a moisture content less than about 5% and iodine having an iodine number of greater than 1000 mg/g, and includes coconut shell based carbon.
However, while the Combination discloses the activated carbon in Example 1 was “coal based activated carbon” (see Vo et al. [0028], line 4-5), the Combination also teaches that “[s]uitable carbon adsorbents for use in the present invention may be made from any variety of starting carbonaceous materials, such as, but not limited, to coals of various ranks . . . [and] nutshell (the disclosed coconut shell based carbon)” (see Vo et al. [0022]).  The Combination further teaches Examples 4 and 5 that were “impregnated with ion using the same manner as Example 1” except that a “coconut based activated carbon” was used (see Vo et al. [0031]-[0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coal-based activated carbon of Example 1 (see Vo et al. [0028]) could be changed to coconut shell based carbon because the Combination states that “[s]uitable carbon adsorbents for use in the present invention may be made from any variety of starting carbonaceous materials, such as, but not limited, to coals of various ranks . . . [and] nutshell (the disclosed coconut shell based carbon)” (see Vo et al. [0022]), and the Combination further discloses that Examples 4 and 5 were “impregnated with ion using the same manner as Example 1” except that a “coconut based activated carbon” was used (see Vo et al. [0031]-[0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the activated carbon has an iodine number of greater than 1000 mg/g since the Combination discloses an iodine number of 1200 mg/g for a commercially available activated carbon (see Vo et al. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the examples down to a moisture content of less than about 5% since the 
Claim 5 – The Combination discloses the method of Claim 3 including pulverizing said activated carbon using ASTM standard sieves in the range of 40 x 140 mesh.  Specifically, the Combination discloses pulverizing said activated carbon using ASTM standard sieves in the range of 12 x 40 mesh (see Vo et al. [0028]), instead of the recited 40 x 140 mesh. The Combination further teaches other examples of pulverizing said activated carbon using ASTM standard sieves in the range of 20 x 50 mesh (see Vo et al. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pulverize the Combination's activated carbon using ASTM standard sieves in the range of 40 x 140 mesh because the Combination already discloses examples of pulverizing said activated carbon using ASTM standard sieves in the range of 12 x 40 mesh and 20 x 50 mesh (see Vo et al. [0028] and [0038]) and discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 6 – The Combination discloses the method of Claim 3, but does not explicitly teach wherein said iron salt solution includes approximately 6% w/w of iron (III) chloride FeCl3 solution and 1.25% w/w of NaOH solution.  However, the Combination discloses 110 gms of FeCl3 in 703 gms of solution or 15 wt% (see Vo et al. [0028]), where “the final product was activated carbon impregnated with iron hydroxide at 20 g/100 g base carbon.”  Similar examples generated final products with activated carbon impregnated with iron hydroxide at 15 g/100 g, 10 g/100 g, and 7.5 g/100 gm.  (See Vo et al. [0030]-[0033]) Moreover, sometime during the step of “10 bed volumes of washing” in order “to remove NaCl from the impregnated carbon,” the NaOH solution will be at 1.25%.  (See Vo et al. [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the Combination’s method, “wherein said iron salt solution includes approximately 6% w/w of iron (Ill) chloride FeCl3 solution” because the Combination is already disclosing final products with activated carbon impregnated with iron hydroxide at 20 g/100g base carbon, 15 3 – and from these data, an 8 g/100 g final product would require “wherein said iron salt solution includes approximately 6% w/w of iron (Ill) chloride solution.”  Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein said iron salt solution includes approximately 1.25% w/w NaOH solution since, sometime during the step of “10 bed volumes of washing” in order “to remove NaCl from the impregnated carbon,” the NaOH solution will be at 1.25%.  (See Vo et al. [0028])
Claim 7 – The Combination discloses the method of Claim 1 wherein said titanium (IV) oxide consists of nano-crystalline titanium oxide (TiO2 in the anatase phase), in the form of the commercial product Metsorb®.  (See Rejection for Claim 1 for Brigano et al. disclosing this and for motivation to combine)
Claim 9 – The Combination discloses the method of Claim 3 including cooling said iron impregnated activated carbon to about room temperature.  (See Vo et al. [0028])
The claims are directed to an article. The claim language is in bold-faced font.
Regarding Claims 10-13 – The Combination discloses a filter media for removing arsenic (As) from water comprising:
activated carbon impregnated with iron (see Rejection for Claim 1); and
granular crystalline titanium oxide (TiO2) (anatase), since the starting material was Metsorb® (see Rejection for Claim 1 for Metsorb® and motivation to combine),
the activated carbon impregnated with iron and the granular crystalline titanium oxide (TiO2) (anatase) capable of removing arsenic (As) from water during filtering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when Metsorb® titanium dioxide, as taught by Brigano et al., is added to the Vo et al. filter media block,
the activated carbon impregnated with iron and the granular crystalline titanium oxide (TiO2) (anatase) is capable of removing arsenic (As) from water during filtering,

since Brigano et al. states at [0046], that the Metsorb® titanium dioxide (the disclosed titanium (IV) oxide) “has been conclusively found to substantially reduce the arsenic,” “is the preferred additive for extruded 
Additional Disclosures Include:
Claim 11 – The Combination discloses the filter media of Claim 10 wherein said activated carbon impregnated with iron includes coconut shell based carbon.  (See Rejection for Claim 4)
Claim 12 – The Combination discloses the filter media of Claim 11, wherein said activated carbon impregnated with iron is screened using ASTM standard sieves with a particle size range of 40 x 140 US mesh.  (See Rejection for Claim 5)
Claim 13 – The Combination discloses the filter media of Claim 10 wherein said activated carbon impregnated with iron is surface modified using 6% w/w based on carbon iron(lll) chloride (FeCl3) solution, since product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Moreover, see Rejection for Claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vo et al., in view of Brigano et al., as applied to Claim 1, in further view of Meng et al. (US-20060091079-A1, May 4, 2006).  Vo et al., in view of Brigano et al., are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 8 – The Combination discloses the method of Claim 1, but does not teach wherein said step of physically blending said iron-impregnated activated carbon with titanium (IV) oxide and said polymeric binder includes blending with about 30% of said titanium (IV) oxide.  However, the Combination discloses the step of blending said activated carbon with titanium (IV) oxide. (See Rejection for Claim 1)
Like the Combination, Meng et al. discloses a method of making a filter media for removing arsenic from water, said method comprising forming a filter media block of activated carbon blended with titanium (IV) oxide. (See Meng et al. Title; Abstract; and [0072])  Meng et al. further teaches, “Porous adsorbent blocks were prepared by mixing 30% (w/w) surface-activated titanium oxide, 40% (w/w) powdered activated carbon, and 30% (w/w) polymer binder, then extruding the mixture through a die.”
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Combination's method to include the step of:
wherein said step of physically blending said iron-impregnated activated carbon with titanium (IV) oxide and said polymeric binder includes blending with about 30% of said titanium (IV) oxide,

as taught by Meng et al. since the Combination already discloses the step of blending said iron-impregnated activated carbon with titanium (IV) oxide and said polymeric binder to form a filter block to remove arsenic – and for a similar method, Meng et al. discloses that blending “30% (w/w) surface-activated titanium oxide, 40% (w/w) powdered activated carbon, and 30% (w/w) polymer binder, [and] then extruding the mixture through a die” works to form a block filter media that can be used to remove arsenic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779
6/19/2021                                                                                                                                                                                           

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779